Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claim(s) 1, is/are generic to the following disclosed patentably distinct species: 
Group I, shown in fig. 1
Group II, shown in fig. 2
Group III, shown in fig. 3
Group IV, shown in fig. 4
Group V, shown in fig. 5
Group VI, shown in fig. 6
Group VII, shown in fig. 7
Group IIX, shown in fig. 8
Group IX, shown in fig. 9
Group X, shown in fig. 10
 The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(C) The groups have a different field of search: in this case it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  Searching the various options of the different groups would be similar to searching for 10, separate similar applications at once.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with James Kozuch on 13/13/22 a provisional election was made without traverse to prosecute the invention of Group I shown in fig. 1, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,104,490. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent is directed towards the same Group (fig. 1) and the claim structure of the current application is found in the parent patent.  No substantial or novel, non-obvious distinctions are found.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mettler (US Pub no 2010/0215431).
With respect to claim 1, Mettler shows an apparatus for infusing or aging a liquid in a container, comprising: a first elongated wooden piece (26) having a longitudinal axis, an upper end, a lower end opposite the upper end, a side, and at least one male or female connector (27,28) made by joinery and adapted to connect to another male or female connector, a second elongated wooden piece  (2nd,26) having a longitudinal axis, an upper end, a lower end opposite the upper end, a side, and at least one male or female connector (27,28) made by joinery and adapted to connect to a male or female connector of the first elongated wooden piece (26), whereby the first elongated wooden piece (26) and the second elongated wooden piece  (2nd,26) are connected by connecting the at least one male or female connector (27,28) of the first elongated wooden piece (26) with the at least one male or female connector (27,28) of the second elongated wooden piece  (2nd,26).  
With respect to claim 4, Mettler shows the at least one male or female connector (27,28) of at least one of the first or second elongated wooden piece  (2nd,26) is at the upper end or the lower end opposite the upper end.  
Claim(s) 12-16,19, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nilsson (USPN 2,203,229). 
With respect to claim 12, Nilsson shows an apparatus for infusing or aging a liquid in a container, comprising: an elongated bung (23) having a top and a bottom opposite the top, the bottom having at least one male or female connector (28) made by joinery; and at least one elongated wooden piece (24) having a longitudinal axis, an upper end, a lower end opposite the upper end, and a side, the upper end having at least one male or female connector (female mating threads to 28) made by joinery and adapted to connect to the at least one male or female connector of the bottom of the elongated bung (23), whereby the elongated bung and the at least one elongated wooden piece (24) are connected by connecting the at least one male or female connector (at connection between the two components) of the bottom of the elongated bung with the at least one male or female connector of the upper end of the at least one elongated wooden piece.  
With respect to claim 13, Nilsson shows the at least one elongated wooden piece (24) and the elongated bung (23) are removably connected (both embodiments are friction fit).  
With respect to claim 14, Nilsson shows wherein at least a portion of the elongated bung is made of a material selected from a group comprising oak (oak disclosed), silicone, cork, another food grade material, or a combination thereof.  
With respect to claim 15, Nilsson shows further comprising: at least one dowel (25 or 26, or 35) adapted to fit in at least one aperture in the elongated wooden piece (24) .  
With respect to claim 16, Nilsson shows wherein the dowel (35) is also adapted to fit in at least one other aperture (27) in an other elongated wooden piece or in the elongated bung (23), whereby the dowel connects the elongated wooden piece and the other elongated wooden piece or the elongated bung (23).  
With respect to claim 19, Nilsson shows wherein the dowel (25,26,35) has a wedge shape or another geometric shape (Note this last limitation of shape is very broad).  
Allowable Subject Matter
Claims 2,3,5-11,17,18,20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note:  the double patenting rejection is applied to these claims and needs to be addressed. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/           Primary Examiner, Art Unit 3736